Citation Nr: 0404315	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chemical burn of the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

The Board notes that a preliminary review of the record 
discloses that additional development is necessary in the 
current appeal prior to the Board's review.  

The record documents that the veteran suffered a chemical 
burn to the right eye in April 1998 while on active duty.  
The record shows that he was seen by a private physician in 
July 2001 for complaints of decreased visual acuity relative 
to the right eye.  The examiner noted the veteran's history 
of chemical burn to the right eye, and indicated that the 
veteran currently experiences repeated disturbances in the 
right eye.  The veteran underwent ophthalmological 
examination for VA purposes in April 2002.  The examiner 
offered no medical opinion regarding the etiology of the 
veteran's reported complaint of decreased visual acuity, 
although the veteran's history of the chemical burn was 
noted.  Astigmatism and incomplete detachment of the vitreous 
were noted in both eyes.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In view of the current state of the record, 
it is the opinion of the Board that further development is 
required.  It is therefore the opinion of the Board that 
contemporaneous and thorough VA examination would be of 
assistance to the Board in clarifying the nature and etiology 
of the claimed right eye disability.  See, Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of any VA and private 
medical records pertaining to treatment for 
he received for his right eye disorder 
subsequent to April 1999.  

3.  A VA examination should be conducted by 
an ophthalmologist in order to determine the 
nature, severity and etiology of any current 
right eye disability.  The claims file should 
be made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and specialized studies 
should be performed.  The examiner is 
requested to identify any refractive error 
present.  In conjunction with a review of the 
claims file, it is requested that the 
examiner render an opinion as to whether it 
is at least as likely as not that any current 
right eye disability is related to service, 
particularly the chemical burn to the right 
eye.  The examiner should also determine the 
etiology of any astigmatism and detachment of 
the vitreous present, noting whether such 
condition is congenital or developmental in 
nature and, if so, the approximate date of 
onset of such disorder and, if appropriate, 
whether such disorder underwent a chronic 
increase in severity beyond normal 
progression during service.  A complete 
rationale should be provided for any opinion 
expressed.

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




